1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSE ALBERTO MARQUEZ,                              Criminal Case No. 08-cr-2019
                                      Petitioner,       Civil Case No.: 15-cv-2221
12
13   v.                                                 ORDER:
                                                          (1) LIFTING STAY;
14   UNITED STATES OF AMERICA,
15                                  Respondent.           (2) DENYING MOTION TO
                                                              VACATE, SET ASIDE, OR
16
                                                              CORRECT SENTENCE
17                                                            UNDER 28 U.S.C. § 2255;
18
                                                          (3) DENYING EVIDENTIARY
19
                                                              HEARING; and
20
21                                                        (4) DENYING CERTIFICATE OF
                                                              APPEALABILITY
22
23
           Petitioner, proceeding pro se, has filed a motion pursuant to 28 U.S.C. § 2255 to
24
     vacate, set aside, or correct sentence by person in federal custody. The Government filed
25
     a response in opposition. For the reasons outlined below, the Court DENIES Petitioner’s
26
     Motion.
27
     //
28
                                                    1
                                                                           Criminal Case No. 08-cr-2019
                                                                             Civil Case No.: 15-cv-2221
1       I.    BACKGROUND
2       On January 29, 2007, Petitioner Jose Alberto (aka “Bat”) Marquez was extradited to
3    the United States from Mexico on federal charges unrelated to the current case. While in
4    custody on these other charges, Petitioner orchestrated a methamphetamine transaction
5    from his jail cell. The transaction involved his co-defendants, Maria Madriaga and Julia
6    Morones, and a confidential informant. At Petitioner’s direction, Morones picked up six
7    ounces of methamphetamine from Madriaga at her home, then delivered it to the
8    confidential informant at his apartment on April 17, 2007. The informant’s apartment
9    was wired for both audio and video recording.
10      Petitioner was charged by Indictment on June 17, 2008, with one count of conspiracy
11   to distribute methamphetamine under 21 U.S.C. §§ 841(a)(1) and 846, one count of
12   possession of methamphetamine with intent to distribute under 21 U.S.C. §841(a)(1) and
13   aiding and abetting under 18 U.S.C. § 2. On July 22, 2008, the Government filed an
14   Information and Notice seeking an enhanced mandatory penalty of life imprisonment
15   without release under 21 U.S.C. §§841, 846 and 851, because Petitioner had two or more
16   prior convictions for a felony drug offense that had become final. [ECF NO. 29.]
17      A jury trial commenced on March 8, 2011. During trial, the Government played a
18   video recording of the drug transaction for the jury. The jury also heard Petitioner
19   discussing the transaction on recorded phone calls from his jail cell. A chemist testified
20   that the weight of the methamphetamine in the deal exceeded 50 grams of actual
21   methamphetamine.
22      On March 11, 2011, the jury found Petitioner guilty on both counts. [ECF NO. 141.]
23   On November 4, 2011, this Court sentenced Petitioner to a life sentence on each count to
24   be served concurrently. [ECF NO. 170.] Petitioner appealed his conviction to the Ninth
25   Circuit on November 7, 2011 and on August 5, 2014 the appellate court affirmed his
26   conviction. United States v. Marquez, case no. 11-50479 (9th Cir. Jul 11, 2014). The
27   Supreme Court subsequently denied certiorari.
28
                                                  2
                                                                           Criminal Case No. 08-cr-2019
                                                                             Civil Case No.: 15-cv-2221
1       After Petitioner filed this section 2255 Petition, he filed a request to stay the
2    proceedings claiming he was unable to conduct research because he was confined to the
3    Special Housing Unit. [ECF NO. 271.] The Government did not oppose Petitioner’s
4    request, and the Court granted the stay with direction to Petitioner to provide a status
5    report no later than April 30, 2018. (Order [ECF NO. 275.]) Petitioner has not filed a
6    status report.
7       II.    DISCUSSION
8       As a preliminary matter, the Court LIFTS the stay previously imposed, finding that
9    Petitioner did not file a status report as directed and any further delay in the disposition of
10   this matter would thwart Congress’ intent in the Antiterrorism and Effective Death
11   Penalty Act (“AEDPA”) “to eliminate delays in the federal habeas review process.”
12   Gonzalez v. Thaler, 565 U.S. 134, 144 (2012).
13      A. INEFFECTIVE ASSISTANCE OF COUNSEL
14      Petitioner raises multiple claims that his trial and appellate counsel made errors so
15   serious that counsel was not functioning as “counsel” guaranteed by the Sixth Amendment.
16      To establish ineffective assistance of counsel, a petitioner must prove by a
17   preponderance of the evidence that: (1) the assistance provided by counsel fell below an
18   objective standard of reasonableness; and (2) there is a reasonable probability that, but for
19   counsel’s errors, the result of the proceeding would have been different. Strickland v.
20   Washington, 466 U.S. 668, 688 (1984). To satisfy the deficiency prong of the Strickland
21   test, the Petitioner must show that his counsel’s performance “fell below an objective
22   standard of reasonableness” and was not “within the range of competence demanded of
23   attorneys in criminal cases.” Id. at 687 (quoting in part McMahan v. Richardson, 397 U.S.
24   759, 771 (1970). In considering this issue, there is a “strong presumption that counsel’s
25   conduct falls within a wide range of professional assistance.” Strickland, 466 U.S. at 689.
26   Moreover, courts typically find that post hoc complaints about the strategy or tactics that
27   defense counsel employed are insufficient to satisfy the first prong of Strickland. See, e.g.,
28   United States v. Simmons, 923 F.2d 934, 956 (2d. Cir. 1991) (holding that appellant’s
                                                    3
                                                                             Criminal Case No. 08-cr-2019
                                                                               Civil Case No.: 15-cv-2221
1    displeasure with strategy employed by trial counsel was insufficient to establish
2    ineffectiveness). Counsel’s poor tactical decisions only amount to ineffective assistance
3    when the defendant can produce enough evidence to “overcome the presumption that,
4    under the circumstances, the challenged action ‘might be considered sound trial strategy.’”
5    Strickland, 466 U.S. at 689 (quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955)).
6       Petitioner first claims that counsel should have objected to the Government’s filing of
7    an “Information” which sought to enhance his sentence based on his prior convictions,
8    arguing that the prior convictions should have been presented to the Grand Jury and
9    included in the indictment as elements of the offense. (Mot. 4) Second, Petitioner
10   contends his 1980 conviction under California Health and Safety Code 11352 did not
11   qualify as a “felony drug offense” for enhancement purposes because it did not match the
12   definition of a federal drug offense under the modified categorical approach. (Mot. 22
13   [ECF NO 245-1].) Finally, Petitioner argues that trial counsel should have objected to
14   the introduction of his 1980 and 1989 convictions because they were stale under U.SS.G.
15   4A1.2(e)(1), (2) and (3). (Id. 15).
16      In response, the Government argues that Petitioner’s claims lack merit, and therefore
17   he cannot demonstrate that his trial or appellate counsel were ineffective because
18   counsel’s performance cannot be deficient for failing to raise meritless arguments. (Oppo.
19   7). Additionally, the Government contends that Petitioner is precluded from re-litigating
20   challenges to the use of his prior convictions in a section 2255 motion which he already
21   raised on appeal. (Id. at 15).
22      A. Prior convictions
23      Under 21 U.S.C. §851, a defendant may be sentenced to increased punishment if he
24   has two or more prior convictions and the Government files an Information outlining the
25   previous convictions upon which it intends to rely to increase the sentence. 21 U.S.C.
26   §851. Here, the Government filed an Information under section 851 informing the Court
27   and Defendant that it would seek enhanced penalties for Petitioner’s 1980 conviction
28   under California Health and Safety Code Section 11352 for selling heroin, and his 1989
                                                  4
                                                                          Criminal Case No. 08-cr-2019
                                                                            Civil Case No.: 15-cv-2221
1    conviction under California Health and Safety Code Section 11378 for possession of
2    methamphetamine for sale. (Information at 1-2 [ECF NO. 29.])
3       Petitioner contends that section 851 runs afoul of the protections provided by the
4    Grand Jury clause of the 5th Amendment which states that “no person shall be held to
5    answer for a capital or infamous crime, unless on a presentment or indictment of a grand
6    jury,” because it allows an indictment to be amended and broadened to add additional
7    facts which increase punishment without presentment. (Mem. P&A at 1). In support of
8    his argument Petitioner looks to cases in which sentencing enhancements were found to
9    be elements of the charged offenses, citing Jones v. United States, 526 U.S. 227 (1999)
10   and Burrage v. United States, 571 U.S. 204 (2014). He seeks further support in the
11   Apprendi v. New Jersey, 530 U.S. 466 (2000) line of cases which held that “any fact that
12   increases the penalty for a crime beyond the prescribed statutory maximum must be
13   submitted to a jury, and proved beyond a reasonable doubt.” (Mot. 8; Mem. P& A 20.)
14   While Petitioner acknowledges that under the reasoning in Almendarez-Torres v. United
15   States, 523 U.S. 224 (1998), sentencing factors do not need to be submitted to a jury for
16   sentence enhancement purposes, he argues that such cases were decided under the Due
17   Process Clause rather than the Grand Jury Clause, and therefore they are inapplicable to
18   this case. (Mem. P& A 16).
19      Although novel, Petitioner’s argument is not persuasive. Petitioner has not cited to
20   any authority suggesting that the inclusion of prior convictions via Information violates
21   the Grand Jury clause of the Constitution. Moreover, Petitioner’s argument that the
22   addition of his prior convictions via Information is similar to the enhancements in Jones
23   and Burrage, is unconvincing. (Mem. P&A at 4). In Jones, the Supreme Court analyzed
24   a carjacking statute which contained three subsections identifying enhanced penalties if
25   the offense resulted in bodily injury or death. 526 U.S. at 230. The Court held that these
26   subsections set forth additional elements of the offense, not mere sentencing
27   considerations, because the jury had to make a finding that the conduct caused injury or
28   death to impose the increased penalty. Id. In a case of similar statutory construction, the
                                                  5
                                                                           Criminal Case No. 08-cr-2019
                                                                             Civil Case No.: 15-cv-2221
1    Supreme Court in Burrage held that a sentence enhancement contained in the Controlled
2    Substances Act was an element that must be submitted to the jury and found beyond a
3    reasonable doubt for similar reasons. 571 U.S. at 210. The defendant was charged under
4    21 U.S.C. § 841(b)(1)(C) with heroin distribution that caused death, but it was ultimately
5    determined that the victim may have died without the heroin provided by defendant. The
6    Court held that the so called “death result” enhancement, or “but for” causation, was an
7    element that the jury must find beyond a reasonable doubt to enhance defendant’s
8    penalty. Id. at 216.
9       In contrast, Petitioner’s prior felony drug convictions did not require additional fact-
10   finding to determine whether each element of the charged crime had been proven in order
11   to warrant an enhancement because they were verified via superior court records.
12   Similarly, Petitioner’s prior convictions are not like the so called “death result”
13   enhancement at issue in Burrage because there is no statutory enhancement attached to
14   the charged conduct in this case which required the jury to determine Petitioner’s guilt of
15   the prior convictions to find him guilty of possession of methamphetamine with intent to
16   distribute. Instead, Petitioner pled guilty to the prior charges, and the convictions were
17   independently established via court documents.
18      Furthermore, Apprendi and its brethren do not provide support for Petitioner’s claim.
19   As he himself acknowledges, an indictment “need not set forth factors relevant only to
20   the sentencing of an offender found guilty of the charged crime.” Almendarez-Torres,
21   523 U.S. at 224. The Supreme Court continued to recognize the narrow exception carved
22   for prior convictions even as it expanded Apprendi by holding that any fact that increases
23   the mandatory minimum sentence is an element of the offense, not a sentencing factor,
24   that must be submitted to the jury. Alleyne v. United States, 570 U.S. 99 n. 1 (“In
25   Almendarez–Torres, 523 U.S. at 224, we recognized a narrow exception to this general
26   rule for the fact of a prior conviction… and do not revisit it for purposes of our decision
27   today.”)
28
                                                   6
                                                                            Criminal Case No. 08-cr-2019
                                                                              Civil Case No.: 15-cv-2221
1       Petitioner claims that Almendarez-Torres is not binding because it was decided based
2    on the Due Process clause and not the Grand Jury clause. While it is true that the Due
3    Process Clause of the Fifth Amendment and the notice and jury trial guarantees of the
4    Sixth Amendment form the foundation of the Court’s finding in Almendarez-Torres and
5    the Apprendi line of cases, prior convictions do not raise questions about the Grand Jury
6    clause because a defendant’s prior convictions are established during proceedings that
7    have their own substantial procedural safeguards. See Apprendi, 530 U.S. at 488. As a
8    result, the due process protections guarded by the Grand Jury clause are not subverted by
9    the use of prior convictions to enhance a sentence. Just as in Almendarez-Torres
10   Petitioner pled guilty to the prior convictions, ensuring procedural safeguards were met.
11         For the foregoing reasons, neither trial nor appellate counsel rendered deficient
12   performance for not challenging the introduction and use of Petitioner’s prior convictions
13   by Information because the arguments are meritless. Gonzalez v. Knowles, 515 F.3d
14   1006, 1016 (9th Cir. 2008) (“counsel cannot be deemed ineffective for failing to raise [a]
15   meritless claim”). Accordingly, Petitioner’s claim is DENIED.
16      B. California Health and Safety Code § 11352 Conviction
17      Petitioner claims that his July 1980 conviction for distribution of heroin under
18   California Health and Safety Code section 11352 did not qualify as a sentence enhancing
19   “felony drug offense” as defined under 21 U.S.C. §841(b) and the Taylor/Descamps
20   analytical framework, therefore appellate counsel provided deficient performance when
21   he failed to challenge the Court’s use of this prior conviction to enhance Petitioner’s
22   sentence. (Mot. at 22-24).
23      In response, the Government contends that there is no merit to Petitioner’s claim
24   because the categorical approach as defined under the Taylor/Descamps rubric is
25   inapplicable and instead the prior conviction qualified as a “felony drug offense” under
26   21 U.S.C. 802(44). (Oppo. at 12-13 ). Therefore, the Government argues that there is no
27   basis to challenge appellate counsel’s performance and the claim must fail. (Id.)
28
                                                  7
                                                                           Criminal Case No. 08-cr-2019
                                                                             Civil Case No.: 15-cv-2221
1       The Court agrees. First, the Court notes that Petitioner was sentenced in 2011, before
2    the Supreme Court outlined the “modified categorical approach” that Petitioner claims
3    the Court should have applied to determine whether his prior convictions qualified as
4    felony drug offenses for sentencing enhancement purposes. Instead, the Court properly
5    determined that Petitioner’s prior convictions qualified as felony drug offenses under
6    section 802(44) which specifies that: “The term ‘felony drug offense’ means an offense
7    that is punishable by imprisonment for more than one year ... that prohibits or restricts
8    conduct relating to narcotic drugs....” 21 U.S.C. § 802(44). Petitioner spent sixteen
9    months in state prison for his conviction under section 11352(a) for sale of
10   methamphetamine, a narcotic drug, in San Diego Superior Court case number CRS51052,
11   therefore the Court found that he satisfied both elements of section 802(44). (Tran. Sent.
12   Hearing at 27 [ECF NO. 182]; PSR at 8).
13      Even if the Court had been required to use the “modified categorical approach”
14   Petitioner’s prior conviction under section 11352 would have qualified as a felony drug
15   offense warranting a sentence enhancement. Under the “categorical approach” a court
16   must verify that a prior conviction qualifies as a sentence enhancing predicate offense by
17   comparing the elements of the statute that forms the basis of the defendant’s conviction
18   with the elements of the offense as commonly understood, or the federal “generic” crime.
19   Descamps v. United States, 570 U.S. 254, 257 (2013). If the prior conviction’s elements
20   are the same as, or more narrow than, the elements of the federal generic offense, it will
21   qualify as a predicate offense under the method known as the “categorical approach.” Id.
22      In contrast, where a statute sets out one or more elements of the offense in the
23   alternative i.e. stating that burglary involves entry into a building or automobile, it is
24   considered “divisible” and a court may employ the “modified categorical approach.”
25   Taylor v. United States, 495 U.S. 575 (1990). Under that method, a court may review the
26   charging documents, jury instructions, plea agreement, plea colloquy, and similar sources
27   to determine the actual crime of which the defendant was convicted before comparing it
28   to the federal generic crime. Id.
                                                    8
                                                                             Criminal Case No. 08-cr-2019
                                                                               Civil Case No.: 15-cv-2221
1       Here, section 11352 provides that “every person who transports, imports into this
2    state, sells, furnishes, administers, or gives away, or offers to transport, import into this
3    state, sell, furnish, administer, or give away, or attempts to import into this state or
4    transport . . . any controlled substance [as defined elsewhere] shall be punished by
5    imprisonment…” West’s Ann. Cal.Health & Safety Code §11352. In comparison, federal
6    law dictates that “[t]he term ‘controlled substance offense’ means an offense under
7    federal or state law, punishable by imprisonment for a term exceeding one year, that
8    prohibits the manufacture, import, export, distribution, or dispensing of a controlled
9    substance . . . or the possession of a controlled substance . . . with intent to manufacture,
10   import, export, distribute, or dispense.” Id. 4B1.2(b).
11      Section 11352(a) is considered a “divisible” statute because it includes a list of
12   controlled substances, therefore, a sentencing court may look to underlying documents to
13   determine whether the prior conviction met the elements of a “felony drug offense” for
14   purposes of sentence enhancement United States v. Huitron-Rocha, 771 F.3d 1183, 1184
15   (9th Cir. 2014). Here, the Court looks to the pre-sentence report (“PSR”) to determine the
16   exact nature of the prior conviction. The PSR stated that Petitioner pled guilty to sale of
17   heroin, a controlled substance, and served sixteen months in state prison pursuant to
18   California Health and Safety code section 11352(a). (PSR at 8 [ECF NO. 152.]) This
19   conviction falls squarely within the definition of a “felony drug offense” under the
20   modified categorical approach because it was a term of imprisonment of over a year for a
21   narcotic related crime. The conviction was properly used to enhance his sentence and
22   appellate counsel did not render deficient performance for failing to raise the issue on
23   appeal as it was meritless. Gonzalez, 515 F.3d at 1016.
24      C. Staleness of prior convictions
25      Although trial counsel argued at sentencing that the prior convictions were too old to
26   qualify as enhancements under United States v. Amezcua-Vasquez, 567 F.3d 1050, 1055
27   (9th Cir. 2009), Petitioner contends that his attorney should have also argued that the
28
                                                    9
                                                                             Criminal Case No. 08-cr-2019
                                                                               Civil Case No.: 15-cv-2221
1    conviction was stale under U.S.S.G. §4A1.2(e) which prohibits the use of any conviction
2    that occurred more than fifteen years before the current offense. (Mem. P&A 14)
3       In response, the Government argues that section 4A1.2 is inapplicable because
4    Petitioner was sentenced under 21 U.S.C. 841(b) which requires only that the court verify
5    that the prior convictions were felonies and were drug offenses. (Oppo. at 16). The
6    Court complied with section 841(b), therefore, Petitioner cannot successfully argue that
7    his trial counsel was ineffective for not raising a meritless issue and his claim must be
8    denied. (Id. 16-17).
9       Under section 4A1.2, a court may consider a defendant’s prior criminal convictions
10   when computing the defendant’s criminal history points for sentencing purposes only if
11   the prior sentence “was imposed within fifteen years of the defendant's commencement
12   of the instant offense.” U.S.S.G. §4A1.2. Here, the PSR calculated Petitioner’s criminal
13   history score using section 4A1.2 but assigned no points for his prior convictions from
14   1978, 1979, 1980 and 1982 because they were too remote in time under 4A1.2(e)(3). The
15   Court followed the PSR and did not include the prior convictions in Petitioner’s criminal
16   history score. Accordingly, any argument that his convictions were too stale under
17   section 4A1.2 to count toward criminal history points would have been moot, and counsel
18   did not render deficient performance for failing to raise this meritless claim. Gonzalez,
19   515 F.3d at 1016.
20      III.   EVIDENTIARY HEARING
21      Under section 2255, a petitioner is entitled to an evidentiary hearing “[u]nless the
22   motion and the files and records of the case conclusively show that the prisoner is entitled
23   to no relief.” 28 U.S.C.A. § 2255(b). A petitioner does not need to “detail his evidence,
24   but must only make specific factual allegations which, if true, would entitle him to
25   relief.” Baumann v. United States, 692 F.2d 565, 571 (9th Cir. 1982). If the allegations
26   concern facts which can be “conclusively decided on the basis of documentary testimony
27   and evidence in the record” the Court is not required to hold a hearing. Watts v. United
28   States, 841 F.2d 275, 277 (9th Cir. 1988). It follows that if the claims concern only legal
                                                  10
                                                                           Criminal Case No. 08-cr-2019
                                                                             Civil Case No.: 15-cv-2221
1    issues, an evidentiary hearing is not required. Bryan v. United States, 721 F.2d 572, 577
2    (9th Cir. 1983).
3       The claims in the current Motion do not raise factual allegations, but instead, they
4    challenge the performance of trial and appellate counsel for failing to make certain legal
5    arguments. As a result, an evidentiary hearing is not required. Watts, 841 F.2d at 277.
6       IV.     CERTIFICATE OF APPEALABILITY
7            A certificate of appealability is authorized “only if the applicant has made a
8    substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To
9    meet this standard, Petitioner must show that “jurists of reason could disagree with the
10   district court’s resolution of his constitutional claims or that jurists could conclude the
11   issues presented are adequate to deserve encouragement to proceed further.” Miller-El v.
12   Cockrell, 537 U.S. 322, 327 (2003). Petitioner does not have to show “that he should
13   prevail on the merits. He has already failed in that endeavor.” Lambright v. Stewart,
14   220 F.3d 1022, 1025 (9th Cir. 2000) (internal quotation omitted).
15            Having reviewed the matter, the Court finds that Petitioner has not made a
16   substantial showing that he was denied a constitutional right and the Court is not
17   persuaded that jurists could disagree with the Court’s resolution of his claims or that the
18   issues presented deserve encouragement to proceed further. Accordingly, a certificate of
19   appealability is DENIED.
20      V.      CONCLUSION
21      For the foregoing reasons, the stay formerly imposed is LIFTED, Petitioner’s Motion
22   pursuant to 28 U.S.C. § 2255 to vacate, set aside, or correct sentence is DENIED, and a
23   Certificate of Appealability is DENIED.
24         IT IS SO ORDERED.
     Dated: November 16, 2018
25
26
27
28
                                                   11
                                                                             Criminal Case No. 08-cr-2019
                                                                               Civil Case No.: 15-cv-2221
